JUDGMENT
Per Curiam
These cases were considered on the record from the National Labor Relations Board and the briefs and supplemental briefs of the parties. The court has afforded the issues full consideration and has determined they do not warrant a published opinion. See Fed. R. App. P. 36; D.C. *4Cir. R. 36(d). Upon consideration of the foregoing, it is
ORDERED and ADJUDGED that the cases are remanded for reconsideration of the remedy in light of changed circumstances.
The Clerk is directed to withhold issuance of the mandate until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41(b).